— Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Starkey, J.), rendered April 13, 1981, convicting him of grand larceny in the third degree under indictment No. 3329/77, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court (Booth, J.), rendered February 24, 1982, convicting him of bail jumping in the first degree under indictment No. 1759/80, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Vetrano, J.), after a hearing, of the defendant’s motion to dismiss the indictment charging him with grand larceny in the third degree, on the ground that he had been denied his right to a speedy trial pursuant to CPL 30.30.
Judgments affirmed.
"Although the trial court’s charge to the jury was not perfect, we find that the instructions, in their entirety, did not deprive [the] defendant of a fair trial” (People v Francis, 99 AD2d 841; see also, People v Lawrence, 112 AD2d 382).
Further, Criminal Term properly denied the defendant’s speedy trial motion. In light of our determination, we need not consider the defendant’s remaining contention. Niehoff, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.